                  Case 18-3845, Document 216,
            Case 1:12-md-02389-RWS-GWG        12/14/2020,
                                          Document   608 2993198,   Page1 Page
                                                          Filed 12/14/20  of 1 1 of 1


                             UNITED STATES COURT OF APPEALS
                                        FOR THE
                                                          1:12-md-02389-RWS-GWG
                                     SECOND CIRCUIT
                                               _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      14th day of December, two thousand twenty.

      ______________________________

       John Gregory, on behalf of himself and all other
                                                                     STATEMENT OF COSTS
       similarly situated,
                                                                     Docket No. 18-3845
                     Plaintiff,

       Institutional Investor Group, et al.,

                     Plaintiffs - Appellees,

       v.
                                                                               12/14/2020
       The Nasdaq Stock Market, LLC, et al.,

                     Defendants - Appellees,


       James J. Hayes,

                 Objector - Appellant.
      ______________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $1,202.00 in favor of
      Appellees Arkansas Teachers Retirement System, Fresno County Employees' Retirement
      Association, Jose Galvan, Mary Galvan, Lynn Melton, Paul Melton, Sharon Morley and Eric
      Rand.


                                                           For the Court:
                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 12/14/2020
